DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite ‘wherein the second location server comprises the first location server’. It is unclear whether or not the first and second location servers are separate entities of each other or how one server (the first) is a component of the second. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

Claims 2, 9, 16 and 23  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2, 9, 16 and 23 recite ‘wherein the second location server comprises the first location server, wherein the request for the periodic or triggered location received from the first location server indicates sending of event reports to the first location server’. The dependent claims as written does not further limit the claims by making the second server and the first server the same entities which is broader that having two servers.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 6, 7, 8, 13, 14, 15, 20, 21, 22, 27 and 28 of the instant recite similar limitations for supporting periodic or triggered location of a user equipment (UE) as to Pat. 10, 506,543, Pat. 10,952,178 and co-pending application 16/594992.  However it is believed that a Double Patenting rejection would not be proper for the following reasons:
Pat.’543 and ‘178 which recite methods being performed at the UE similar to the instant, additionally recites messaging to a RAN node with a routing identifier, and forwarding an event report message from the NAS to the CN node. It would not have been obvious to remove these 
Additionally co-pending application 16/594992 recite similar limitation being performed at the server including receiving a RAI. Likewise it would not have been obvious to remove these limitations of the co-pending application and include those specific limitations of the instant which are from the perspective of the UE such as sending a report to a second sever.
Regarding claims 1, 8, 15 and 22 of the instant,  the closest prior art of record Tenny et al  (US 20200367022) and Titus et al (US 20120149325) teaches a method for supporting periodic or triggered location of a user equipment (UE) in a wireless network performed by the UE, the method comprising:
receiving a request for a periodic or triggered location for the UE from a first location server in a wireless network;
and sending a confirmation to the first location server that the periodic or triggered location was activated in the UE.
However Tenny and Titus fails to teach or fairly suggest detecting a plurality of trigger events and sending, for each detected trigger event, a corresponding event report to a second location server, each corresponding event report comprising at least one of location measurements, a location estimate, a type of detected triggering event, or a combination thereof, wherein the second location server sends each corresponding event report to the other entity.
Claims 2-7, 9-14, 16-21 and 23- 28 are also allowable based on their dependency directly or indirectly to the independent claims 1, 8, 15 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462